Citation Nr: 0738760	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  07-06 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of right 
knee meniscectomy, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from to February 1953 to 
August 1954.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In October 2007, the veteran and his spouse appeared and 
testified before the undersigned Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's right knee has severe instability; his degenerative 
joint disease does not result in limitation of extension to 
15 degrees, or limitation of flexion to 45 degrees.

2.  The competent medical evidence, overall, shows that the 
veteran's left knee has severe instability; his degenerative 
joint disease does not result in limitation of extension to 
15 degrees, or limitation of flexion to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent evaluation for 
right knee instability, in addition to the currently assigned 
10 percent rating for limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260 and 5261 (2007); VAOPGCPREC 23-97 
(July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 
9-2004 (Sept. 17, 2004).

2.  The criteria for a separate 30 percent evaluation for 
left knee instability, in addition to the currently assigned 
10 percent rating for limitation of motion, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5257, 5260 and 5261 (2007); VAOPGCPREC 23-97 
(July 1, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998); VAOPGCPREC 
9-2004 (Sept. 17, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  Id.  See 
generally 38 U.S.C.A. § 5110(b)(2).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Code 
5256 (ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

According to Diagnostic Code 5257, which rates impairment 
resulting from other impairment of the knee, to include 
recurrent subluxation or lateral instability of this joint, a 
10 percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R.  
§§ 4.40 and 4.45, pain is inapplicable to ratings under 
Diagnostic Code 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  For purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus 
on limitation of motion of the knee are Diagnostic Codes 5260 
and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a noncompensable rating will be assigned for limitation 
of extension of the leg to 5 degrees; a 10 percent rating 
will be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA Office of General Counsel has stated that compensating 
a claimant for separate functional impairment under 
Diagnostic Code 5257 and 5003 does not constitute pyramiding.  
VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA 
General Counsel held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that a separate 
rating is based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 
38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

At the outset, the Board notes that the veteran is severely 
disabled due to a multitude of co-existing disabilities, 
including non-service connected rheumatoid arthritis, 
osteoporosis and peripheral neuropathy.  For purposes of this 
decision, the Board has presumed that all currently 
manifested bilateral knee symptomatology is of service 
connected origin.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).

Historically, the veteran underwent a right medial 
meniscectomy in service.  An RO rating decision in September 
1955 granted service connection for residuals of right medial 
meniscectomy, and assigned an initial 10 percent evaluation.  
That rating has continuously remained in effect.

In pertinent part, a VA examiner in October 2005 provided 
opinion that the veteran's service connected right knee 
disability altered his gait causing severe degenerative joint 
disease (DJD) to eventually develop in the left knee as a 
result of overuse of the extremity. 

An RO rating decision in November 2005 granted service 
connection for degenerative joint disease of the left knee, 
and assigned an initial 10 percent evaluation.

The veteran filed his claims for increased ratings in 
February 2006.  His right knee is currently rated as 10 
percent disabling under Diagnostic Code 5259-5261.  This 
rating contemplates symptomatic removal of semilunar 
cartilage or limitation of leg extension to 10 degrees.  His 
left knee is currently rated under Diagnostic Code 5261 which 
contemplates limitation of extension to 10 degrees.

The veteran primarily complains of severe bilateral knee pain 
which limits his mobility, and has caused him to fall on 
numerous occasions.  He wears bilateral knee braces, and uses 
either a wheelchair, walker and/or scooter for ambulation.  
He has testified to a need for total knee replacements 
bilaterally, but is prevented from undergoing the procedures 
due to a cardiovascular disorder.  

Such a fact clearly provides evidence in support of this 
claim, indicating a disorder that requires treatment, but can 
not be treated. 

VA examinations in October 2005 and March 2006 showed no 
actual ligamental instability, providing evidence against 
this claim.  However, his VA treatment records document the 
veteran's report of bilateral knee give-way with falling 
incidents.  VA clinicians appear to attribute these falling 
episodes as a result of severe, give-way pain.  For instance, 
a February 2006 consultation noted 4/5 strength of the lower 
extremities with give-way weakness due to articular pain.  In 
March 2004, a VA orthopedic surgeon stated that the veteran's 
left knee demonstrated a "total collapse" requiring a 
total-knee replacement (TKR), and that his right knee would 
eventually require a total replacement.  A magnetic resonance 
imaging (MRI) scan of the right knee has shown degenerative 
tearing of the medial and lateral menisci, partial tear of 
the anterior cruciate ligament, edema in the posterior 
cruciate ligament, and joint effusion.  The most recent x-ray 
examinations in March 2006 show advanced bilateral 
degenerative changes.  

The Board is of the opinion that the veteran's falling 
episodes have been attributed to his bilateral knee 
disability.  The October 2006 VA examination report describes 
functional impairment involving an inability to stand for 
more than a few minutes, and an inability to walk for more 
than a few yards.  In the opinion of the Board, the medical 
evidence, overall, more closely describes severe impairment 
of both knees due to instability.  As such, a 30 percent 
rating is warranted under Diagnostic Code 5257.  38 C.F.R. 
§§ 4.3, 4.7.  This rating is assigned separately from the 
current 10 percent ratings in effect for limitation of 
motion.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).  This is the maximum rating under this code.

With respect to limitation of motion, the Board finds that a 
disability rating greater than 10 percent is not warranted 
under Diagnostic Code 5261 and/or that a separate 10 percent 
rating is warranted under Diagnostic Code 5260.  The record 
does not show that, during the appeal period, the veteran's 
right or left knee has been limited to 45 degrees of flexion 
or 15 degrees of extension, as required for higher ratings 
under the applicable diagnostic codes, even with 
consideration of pain.  In fact, VA joints examinations in 
October 2005 and March 2006 showed limitation of right knee 
motion to no more than 10 degrees of extension and 75 degrees 
of flexion, as well as left knee limitation of motion to no 
more than 10 degrees of extension and 75 degrees of flexion, 
when considering additional loss of motion on repetitive use.  
See Deluca, supra.  This is highly probative evidence against 
the claims.

It is important for the veteran to understand that without 
consideration of pain, the current evaluations could not be 
justified.

Furthermore, the relevant VA clinical records are significant 
only for findings of active range of motion with normal 
strength of the extremities in November 2006.  This is also 
highly probative evidence against the claims.  The veteran 
himself has not described such limitation of motion, even 
during flare-ups of disability.  Thus, a disability rating 
higher than 10 percent is not warranted based on limitation 
of motion of the veteran's either leg for any time during the 
appeal period.

In addition, the Board finds that a disability rating greater 
than 10 percent for limitation of motion is not warranted on 
the basis of functional loss due to pain, or on the basis of 
weakened movement, excess fatigability, or pain on movement.  
See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 
204-08.  As noted above, the VA examination reports derived 
the range of motion findings when considering functional 
impairment on use.  Thus, a disability rating greater than 10 
percent for limitation of motion is not warranted pursuant to 
38 C.F.R. §§ 4.40 and 4.45.

In short, the evidence supports separate 30 percent ratings 
for instability of the right and left knees, and the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's limitation of 
motion of either knee.  In so deciding, the Board has deemed 
the veteran's report of give-way symptoms and functional 
impairment on use as both competent and credible evidence in 
support of the claim.  The Board has heavily relied on the 
lay descriptions of symptomatology in assigning the separate 
30 percent ratings for instability of both knees, despite the 
clinical findings of no ligamental instability.  The medical 
and lay evidence of record is against higher ratings assigned 
for limitation of motion.  As there is no lay or medical 
evidence of ankylosis, locking and/or non-union or malunion 
of the tibia or fibula, the criteria of Diagnostic Codes 
5256, 5258, and 5262 are not for application.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was substantially satisfied by 
way of a letter sent to the veteran in February 2006.  The 
letter informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in her possession to the AOJ.  A 
postadjudicatory RO letter in May 2006 notified the veteran 
of the criteria for establishing effective dates of awards.  
As uniform ratings are assigned, there is no prejudice to the 
veteran with respect to the timing of this notice.  See 
Sanders v. Nicholson, 487 F.3d. 881, 889-891 (Fed. Cir. 
2007).  In any event, this notice defect was cured with 
readjudication of the claim in a December 2006 Statement of 
the Case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the relevant VA 
clinical records, and afforded the veteran a VA medical 
examination in March 2006.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Notably, the veteran testified at his Board hearing that 
award of disability benefits by the Social Security 
Administration, many years previous to the claim on appeal, 
was based solely on his VA clinical records that are 
associated with the claims folder.  Thus, any potential 
records not associated with the claims folder are not 
relevant to the adjudication of his current state of 
disability.  See Francisco, 7 Vet. App. at 58.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

A 30 percent rating for right knee instability is granted, 
but a rating greater than 10 percent based upon limitation of 
motion is denied.

A 30 percent rating for left knee instability is granted, but 
a rating greater than 10 percent based upon limitation of 
motion is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


